Wilkes, J.
Complainant, Caroline, is one of the heirs at law of John H. Bain. The present bill was filed by her against her mother, brother, and sister for a settlement of her father’s estate, and a partition or sale for partition of his lands. The mother died pending the suit, after dower and homestead had been assigned to her as widow, and there was a report that the remainder of the real estate was not susceptible of partition in kind, and that a sale was necessary for that purpose. A decree was entered fixing the interests of the parties, and ordering the land sold in three parcels. Mrs. Blanz, the complainant, bid off lot No. 3 at $3,725, and the sale was reported, but not confirmed at the time. A report was also made, showing the amount to which each heir would be entitled from proceeds of sale and rents, treating all the sales as *89valid, which was continued without exception. Mrs. Blanz having failed to comply with the terms of sale, a ndrr fa dm was issued against her and her husband to show cause why the sale to her should not he continued, and this was duly executed. The hearing of this wv. fa. was postponed from day to day, but, after some delay, it was heard, and the sale to Mrs. Blanz confirmed without exceptions. A report was also made and confirmed, reciting that Mrs. Blanz would be entitled to at least $1,200 out of the proceeds of the sale of the lots, which should be applied j)r<> Undo to her purchase, leaving a balance due by her on her purchase, which was also, without exception, confirmed. The decree of confirmation directs that, unless this balance is paid within sixty days, the Clerk and Master should advertise and sell the lot; and a reference was also made as to rents and taxes. Accordingly, an account was tiled, showing balance due from Mrs. Blanz of $1,555.54, after allowing her credit . for taxes paid and her part of rents and proceeds of all the sales; and this was also confirmed withoirt exception, the decree reciting upon its face that the parties appeared by counsel in open Court, and stated that said report was correct, and no exceptions would be tiled thereto, and that all parties requested its confirmation. The decree further provided that the sale to Mrs. Blanz be confirmed, and all right, title, and interest of all other parties he divested out of them and ' vested in Mrs. *90Blanz as to lot No. 3, subject to a lien for the balance of $1,555.54 and interest, and unless that amount was paid within sixty days the lot should be advertised, resold for cash, and free from any right of redemption. Accordingly, the resale was made, when D. Campodonnico became the purchaser for $1,935, and paid the same into Court. Mrs. Blanz and her husband hied exceptions to the report of sale, and petitioned to lie discharged from her purchase, upon the ground that Mrs. Blanz was a married woman when the bill was hied' and the several decrees were entered, and when the property was sold and bid off by her, and that she did not, therefore, bind herself by the purchase. These exceptions were overruled, petition dismissed, the report of sale confirmed, title vested in the purchaser, and a writ of possession was ordered to issue. Whereupon, complainant, Caroline Blanz, and her husband, appealed.
The contention in this Court is, that Mrs. Blanz, being a married woman, did not and could not bind herself for the purchase of the lot, and that the action of the Court below is virtually to specifically enforce such contract against her will. It does not appear that Mrs. Blanz excepted to the action of the Court in confirming the sale to her and in applying her interest in the property pro tanto to the payment of her purchase; but, on the contrary, this action of the Court appears, from the face of the decree, to have been at her request and by her *91consent. It is proper to note that no personal de-. cree was rendered or sought against her for the .amount of her hid, and there was no request or direction that the resale he made at her risk or expense. While it is true that a married woman may avoid her contracts so as to escape personal liability upon them, it is also well settled that, if she contract to purchase real estate, and fail to pay for the same, it may be sold for the purchase money, or any part of it, that may remain unpaid. Jackson v. Rutledge, 3 Lea, 626; Hook v. Donaldson, 9 Lea, 60; Meagher v. Hollenberg, 9 Lea, 392; Browning v. Browning, 11 Lea, 110; Federlicht v. Glass, 13 Lea, 487; Willingham v. Lake, 7 Bax., 453.
The sale having been made in the first instance at her request, and she having bid off the lot of land, and allowed the same to be confirmed to her, and title vested in her, and her share of the proceeds credited on her purchase, and a decree to sell the lot for the balance of purchase money, all without objection and by her consent, it was too late to object at a subsequent term, after the land had been resold. Lusalle v. Powell, 7 Cold., 277; Sexton v. Alberta, 10 Lea, 452.
The Court being a Court of general jurisdiction, and having jurisdiction of the parties and the subject-matter, the purchaser, Campodonnico, being a stranger to the record, had a right to assume that the decrees in the. cause were regular and valid *92(Anderson v. Ammonett, 9 Lea, 1-11), and. his title cannot be affected by objections made for the first time after he had purchased, and paid in the purchase money. Greenlaw v. Greenlaw, 16 Lea, 435.
The decree of the Chancellor is affirmed, and cause remanded. The costs of the appeal will be paid out of the funds in the Court below, and charged up to complainant.